DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “straps” recited in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  it depends from itself. For the purposes of examination, the claim will be treated as dependent from Claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites a “plurality of straps” which is not found in the specification and does not appear to be shown in the figures. For the purposes of examination, the hook-and-loop fasteners will be considered sufficient to meet both the limitations of straps and fasteners in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 13, 15, and 18-19 are- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/147080 (Unger).
Regarding Claim 1, Unger teaches a chemical/biological warfare agent and biological/viral illness vehicle survivability barrier (CVSB), comprising: an tunnel-like enclosure (see Fig. 1) configured for inserting within and coupling to an interior of a vehicle (at 17); at least one air handling and power unit (AHPU) (20/30) coupled to an exterior of an tunnel-like enclosure, the AHPU comprising a first hose (22) configured for withdrawing potentially contaminated air from the tunnel-like enclosure, a filtration system (38) configured for removing contaminants from the air withdrawn, and a second hose (32) configured for delivering the air back to the tunnel-like enclosure thereby inflating the tunnel-like enclosure.
Regarding Claim 4, Unger teaches that the tunnel-like enclosure comprises an inflatable ridge beam (12 in the center of Fig. 5).
Regarding Claim 5, Unger teaches that the tunnel-like enclosure comprises a plurality of inflatable arches (12 in Fig. 4) that couple to the inflatable ridge beam.
Regarding Claim 7, Unger teaches that7. The CVSB of claim 1, wherein the tunnel-like enclosure comprises the first hose coupled to an end of the tunnel-like enclosure configured for delivering air to the tunnel-like enclosure and inflating the ridge beam and arches of the tunnel-like enclosure.
Regarding Claim 13, Unger teaches that the tunnel-like enclosure is arch-shaped.
Regarding Claim 15, Unger teaches that the tunnel-like enclosure is coupled to a first port (at the end of 22) and a second port (at the end of 32) of the AHPU.
Regarding Claim 18, Unger teaches that the tunnel-like enclosure comprises a panel (18) coupled to an outside of the tunnel-like enclosure.
Regarding Claim 19, Unger teaches that the panel comprises light ports (19) configured for receiving power cables that deliver light to the inside of the tunnel-like enclosure and comprises a communication port (another instance of 19) configured for receiving a cable so that occupants in the tunnel-like enclosure can communicate with personnel outside the tunnel-like enclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Unger as applied to Claim 1 above in view of EP 0345600 (Colombo). Unger is silent on the use of seats. Colombo teaches a tunnel-like enclosure including seats (5 on either side) coupled to the inside sides of the air-tight inflatable tent, wherein the seats are cylindrical. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unger by adding floor-level cylindrical seats as taught by Colombo in order to better support the inflated device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Unger as applied to Claim 1 above in view of Walker in US Patent 2955606.Unger is silent on the use of a ramp cover. Walker teaches a tunnel-like enclosure including a ramp cover (55) configured to load personnel and cargo in the tunnel-like enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unger by adding a ramp cover as taught by Walker in order to better protect users during entry and exit of the device.
Claim(s) s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Unger as applied to Claim 1 in view of Kelly in US Publication 2016/0192783. Unger teaches that the enclosure is configured to be deflated and broken down (see Fig. 6) but is silent on the use of a soft transport bag. Kelly teaches a shelter that is stored with a soft transport bag (220) with a plurality of straps and hook and loop fasteners  (the “hook and loop strategy” – see Paragraph 0148) for retaining the tunnel-like enclosure within the soft transport bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unger by adding a transport bag as taught by Kelly in order to more easily transport the device.
Allowable Subject Matter
Claims 8-10 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katzenmeyer et al., Tarbet et al., Cantin et al., Chang, and Wayman teach inflatable shelters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636